Case 1:18-cr-00089-TSE Document 197 Filed 02/18/20 Page 1 of 6 PageID# 722




                                         Alexandria Division


 UNITED STATES OF AMERICA                        )          UNDER SEAL
                                                 )
        v.                                       )          Criminal No.: 1:18-CR-89
                                                 )
 JERRY CHUN SHING LEE,                           )
                                                 )
                                                 )
                        Defendant.               )

                                                ORDER
        (U) This matter is before the Court on the the Defendant's Notices of rntent to Disclose

 Classified Info1mation; the government's Objections to 'those Notices~ and the government's

 Notice of National Defense Info1:mation Pursuant to Classified Information Procedures Act

 ("CIPA"), 18 U.S.C. App. III, Section 10 and Motion for a Prorective Ot'der Pui-suant to CIP A

 Section 6 and Federal Rule of Criminal Procedure 16(b)(l). The Notices, Objections, and

 Motion were filed In Camera and Under Seal pursuant to CIPA. The parties met, conferred, and

 reached certain agreements regarding the classified information at issue. For good cause shown,

 after considering the nature of the information in question, the documentary evidence and

 anticipated testimony to be presented at trial, the charges against the defendant. any possible

 defenses thereto, and the arguments of the parties, the Court hereby GRANTS, in part, and

 DENIES, in palt, the Defendant's Notices, the government's Objections, and the government's

 Motion for Protection of Certain classified information.

        (U) The Cou1t finds that the classified information referenced in the defendant's Notices

 implicates the government's classified infom1ation privilege because the information is properly

 classified and irs disclosure could cause serious, and in some cases exceptionally grave. damage

                                                     L -

                                  REDACT:: □ f CLE1~.REn   FOR !'UBUC f:l:'f AS;:_
Case 1:18-cr-00089-TSE Document 197 Filed 02/18/20 Page 2 of 6 PageID# 723

                               RECACTED / CLEARED FOlt PUBLIC RELEASE
                                                          ,.,), 1••:•t•l•
                                                             ;:.:1 ;•'




 to the national security of the United States. The Cou1t finds that none of the classified

 information addressed herein is exculpatory. See Bradx v. Mazyland, 373 U.S. 83 (1963).

        (U) Additionally, the Court finds that the "relevant and helpful" standard articulated in

 United States v. Roviaro, 353 U.S. 53 (1957), and United States v. Yunis, 867 F.2d 617 (D.C.

 Cir. 1989), is the appropriate standard by which to analyze whether the defendant may publicly

 disclose classified evidence in his .defense where, as here, the government has properly invoked

 the classified information privilege. See United States v. Sarkissian, 841 F.2d 959 (9th Cir.

 1988); United States v. Smith, 780 F.2d 1102, 1110 (4th Cir. 1985). To this end, the Court finds

 that in applying the Roviaro/Yunis standard, some of the classified information resolved by this

 Order is not relevant and helpful to the defense. As for the remainder, the Court finds that the

 substitutions herein made by the government and approved by the defendant are appropriate

 because they ''provide the defendant with substantially the same ability to make his defense as

 would disclosure of the specified classified information." 18 U.S.C. App. III§ 6(c); see Smith,

 780 F.2d at 1105.

                 With regard to the photographs of the two notebooks possessed by the

 defendant, the government may substitute




                                                 I
                !fhe government is directed to prepare




                              REDACTED fC'l!'ARED RM PUBlfC REI.EASE
Case 1:18-cr-00089-TSE Document 197 Filed 02/18/20 Page 3 of 6 PageID# 724


                                   REOACTED /CLEARED FOR'PUBLIC RELE.A SE



                 The government may not in~r~du~e into evide~~e a version of the/

docu:ment that contains classification markings.




                     The pa11ies shall use the following summary

                           l



         (U)/                             f   The government agrees to lift the redaction ?n page
             ~-------_]
 184, lines 14 and 15.
                     June 7, 2012 lnterview: The government may introduce pages 145-74

 regarding   c __ _ _ _ _ _ _ _ _ _ _ _ _ _                                                   _J

 Under the Rule of Completeness, the government must introduce evidence or testimony

  to establish                                                           Pages 181-82, which the
                 '--------------_j

  defendant offered under the Rule of Completeness, are not admissible.

                     June 7, 2012 Interview: The Court approves of the redaction on page 203,

  lines 21 and 22, The defendant may establish through cross examination that\




                 f

                                   REDAC'lED I CLEARED FOR PUBLIC RE ...EAS.
                                      , . i:,1,H



                                                         3
     Case 1:18-cr-00089-TSE Document 197 Filed 02/18/20 Page 4 of 6 PageID# 725


                                      REDACTED/ CLEARED FOR PUBUC RELEASE



                        December 4, 2012 Interview: The Court directs the government to lift the

      redactions on page 182 regarding

                                                      The Court directs the government to



                       i'--___________Jfh~ government m~y introduce pages 142-
       147. The defendant, under the Rule of Completeness, offered pages 132-38. These pages

      are not admissible as they are unrelated entirely.

                       December 7, 2012 Interview: The government may introduce pages 138-

      42. The defendant, under the Rule of Completeness, offered pages 143-61. These pages

      are not admissible under the Rule of Completeness. The Court may revisit whether 'they

      are admissible

·I
 ~-------'
                (U) ORDERED that the defendant, his counsel, his representatives, and his witnesses

      (collectively, the ''defendant''), are precluded from disclosing the classified infonnation resolved

     . by the Order in any manner in connection ,vi.th any trial or pretrial proceeding in this case,

      whether directly, indirectly, or derivatively, as documentary exhibits or oral testimony or jury

      addresses, .including introducing, eliciting, posing hypotheticals concerning, releasing,

      speculating about the nature of, direct- or cross-examining witnesses about, publicly commenting

      on, creating or using exhibits containing, or otherwise referencing classified infonnation; it is

      fu1ther

                (U) ORDERED that with respect to any information that the government has produced

      in an unclassified, redacted version, the defendant is prohibited from disclosing, introducing,

      eliciting, posing hypotheti.cals concerning, releasing, speculating about the nature of, direct- or
Case 1:18-cr-00089-TSE Document 197 Filed 02/18/20 Page 5 of 6 PageID# 726

                                REDACTED/ CLEARED f OR PUBLIC RELEASE



 cross-examining witnesses about, publicly commenting on, creating or using exhibits containing,

 or otherwise referencing classified infonuation beyond the specific language in the unclassified

 vel'sions of the documents, in any manner in connection with any trial or pretrial proceedings in

 this case, it is further

         (U) ORDERED that the defendant's Notices of Intent to Disclose Classified

 Information; the government's Objections and Responses to those Notices; the defendant's

 Replies thereto; and the government's Notice of National Defense Information Pursuant to CIPA

 Section 10 and Motion for a Prntective Order Pursuant to ClPA Section 6 and Federal Rule of

 Criminal Procedure l 6(b)(l ); accompanying Declarations ru.1d exhibits; and this Order shall be

 sealed and maintained in a facility appropriate for the storage of such classified infonnation by

 the Classified Information Security Officer as the designee of the Clerk of Court, in accordance

 with established security procedures, for any future review, until further order of this Coui1:.




         Copies via Classified Info1mation Security Officer. to:

         W. NeilHammerstromJr,
         Assistant United States Attorney
         United States Attorney's Office
         Eastern District of Virginia
         2100 Jamieson Ave.
         Alexandria, VA22314


                                  REDACTet>/CtEA~ FOR PUSUC RELEASE
Case 1:18-cr-00089-TSE Document 197 Filed 02/18/20 Page 6 of 6 PageID# 727


                                 REDACTED/ CLEARED FOR PUBLIC HE LEASE


      Adam L. Small
      Patrick T. Murphy
      Trial Attomeys
      National Security Division
      U.S. Department of Justice
      950 Pennsylvania Avenue, NW
      Washington, D.C. 20005

      Attorneys for Defendant:

      Nina J. Ginsberg
      DiMuroGinsberg PC
      1101 King Street, Suite 610
      Alexandria, VA 22314

      Edward B. MacMahon, Jr. ·
      Edward B. MacMahon, Jr., PLC
       107 East Washington Street
      .PO Box25
      Middleburg, VA 20118




                                              6
